 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    YASIR MEHMOOD,                                     No. 2:18-CV-2873-JAM-DMC-P
12                       Plaintiff,
13            v.                                         ORDER
14    UNITED STATES, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983.

19                  On March 4, 2019, the court issued findings and recommendations that this action

20   be dismissed upon plaintiff’s failure to file a first amended complaint. Plaintiff has filed

21   objections indicating a recent hospitalization prevented his compliance. Plaintiff seeks additional

22   time to file a first amended complaint. Good cause appearing therefor, the March 4, 2019,

23   findings and recommendations will be vacated and plaintiff will be provided additional time to

24   file a first amended complaint. Plaintiff is once again cautioned that failure to file a first amended

25   complaint within the time provided herein may result in dismissal of the entire action. See Local

26   Rule 110.

27   ///

28   ///
                                                        1
 1                 Accordingly, IT IS HEREBY ORDERED that:

 2                 1.    The March 4, 2019, findings and recommendations are vacated; and

 3                 2.    Plaintiff shall file a first amended complaint within 30 days of the date of

 4   this order.

 5

 6

 7   Dated: March 26, 2019
                                                        ____________________________________
 8                                                      DENNIS M. COTA
 9                                                      UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
